Exhibit 10.13

MEZZANINE NOTE

New York, New York

$90,000,000

September 1, 2006

MEZZANINE NOTE, dated as of September 1, 2006 (this “Mezzanine Note”), by SHR
SCOTTSDALE MEZZ X-1, L.L.C., a Delaware limited liability company and SHR
SCOTTSDALE MEZZ Y-1, L.L.C., a Delaware limited liability company, (each a
“Co-Borrower” and collectively, on a joint and several liability basis, the
“Mezzanine Borrower”) having an office at c/o Strategic Hotel Funding, L.L.C.,
77 West Wacker Drive, Suite 4600, Chicago, Illinois 60601, in favor of CITIGROUP
GLOBAL MARKETS REALTY CORP., a New York corporation (together with its
successors and assigns, “Mezzanine Lender”), having an office at388 Greenwich
Street, New York, New York 10013.

NOW, THEREFORE, FOR VALUE RECEIVED, Mezzanine Borrower promises to pay to the
order of Mezzanine Lender the Principal Amount (as defined below), together with
interest from the date hereof and other fees, expenses and charges as provided
in this Mezzanine Note.

Section 1. Defined Terms.

a. Capitalized terms used but not otherwise defined herein shall have the
respective meanings given thereto in the Mezzanine Loan Agreement (as defined
below), unless otherwise expressly provided herein. All references to sections
shall be deemed to be references to sections of this Mezzanine Note, unless
otherwise indicated.

b. The following terms shall have the meanings ascribed thereto:

“Default Rate” shall mean, with respect to an acceleration of the Mezzanine
Loan, a rate per annum equal to the lesser of (a) the Maximum Legal Rate and
(b) three percent (3%) above the LIBOR Rate, adjusted from time to time as set
forth herein.

“Extended Maturity Date” shall have the meaning set forth in Section 5(a).

“Extension Notice” shall have the meaning set forth in Section 5(a).

“Extension Option” shall have the meaning set forth in Section 5(a).

“Extension Term” shall mean the term of the Extension Option.

“Initial Maturity Date” shall mean March 9, 2007.

“Initial Term” shall mean the term commencing on the date hereof up to the
Initial Maturity Date.



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.

“Interest Period” shall mean each interest period commencing on the fifteenth
(15th) calendar day of a calendar month and ending on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided that
the first interest period shall commence on the date hereof.

“LIBOR” shall mean, with respect to any Interest Determination Date, the rate
(expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one thousandth (1/1000) of one percent (1%)) for deposits in U.S.
Dollars for a one (1) month period that appears on Telerate Page 3750 (as
defined below) as of 11:00 a.m., London time, on such Interest Determination
Date. If such rate does not appear on Telerate Page 3750 as of 11:00 a.m.,
London time, on the applicable Interest Determination Date, the Mezzanine Lender
shall request the principal London office of any four (4) prime banks in the
London interbank market selected by the Mezzanine Lender to provide such banks’
quotations of the rates at which deposits in U.S. Dollars are offered by such
banks at approximately 11:00 a.m., London time, to prime banks in the London
interbank market for a one (1) month period commencing on the first day of the
related Interest Period and in a principal amount that is representative for a
single transaction in the relevant market at the relevant time. If at least two
(2) such offered quotations are so provided, LIBOR will be the arithmetic mean
of such quotations (expressed as a percentage and rounded upwards, if necessary,
to the nearest one thousandth (1/1000) of one percent (1%)). If fewer than two
(2) such quotations are so provided, the Mezzanine Lender will request major
banks in New York City selected by the Mezzanine Lender to quote such banks’
rates for loans in U.S. Dollars to leading European banks as of approximately
11:00 a.m., New York City time, on the applicable Interest Determination Date
for a one (1) month period commencing on the first day of the related Interest
Period and in an amount that is representative for a single transaction in the
relevant market at the relevant time. If at least two (2) such rates are so
provided, LIBOR will be the arithmetic mean of such rates (expressed as a
percentage and rounded upwards, if necessary, to the nearest one thousandth
(1/1000) of one percent (1%)). If fewer than two (2) rates are so provided, then
LIBOR will be LIBOR used to determine the LIBOR Rate during the immediately
preceding Interest Period.

“LIBOR Margin” shall mean (i) during the Initial Term, 70 basis points
(0.70000000%) per annum, and (ii) during the Extension Term (if applicable),
350 basis points (3.50000000%) per annum.

“LIBOR Rate” shall mean, with respect to each Interest Period, an interest rate
per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the LIBOR Margin.

“Maturity Date” shall mean the Initial Maturity Date, provided that in the event
of the exercise by Mezzanine Borrower of the Extension Option pursuant to
Section 5(a) of this Mezzanine Note, the Maturity Date shall be the Extended
Maturity Date or such earlier date on which the final payment of principal of
this Mezzanine Note becomes due and payable as provided in the Mezzanine Loan
Agreement or this Mezzanine Note, whether at such stated maturity date, by
declaration of acceleration, or otherwise; provided, notwithstanding the

 

-2-



--------------------------------------------------------------------------------

foregoing, the Maturity Date shall automatically be deemed to refer to any
earlier date that the Mortgage Loan is paid in full (including, without
limitation, as a result of an acceleration thereof; a refinancing or otherwise).

“Maturity Date Payment” shall have the meaning set forth in Section 3(d).

“Mezzanine Borrower” shall have the meaning provided in the first paragraph
hereof.

“Mezzanine Lender” shall have the meaning provided in the first paragraph
hereof.

“Mezzanine Loan Agreement” shall mean the Mezzanine Loan and Security Agreement
(Mezzanine), dated the date hereof, between Mezzanine Borrower and Mezzanine
Lender.

“Mezzanine Note” shall have the meaning provided in the first paragraph hereof.

“Payment Date” shall be the ninth (9th) calendar day of each calendar month and
if such day is not a Business Day, then the Business Day immediately preceding
such day, commencing on October 9, 2006 and continuing to and including the
Maturity Date.

“Prepayment Date” shall have the meaning provided in Section 4(a)(i).

“Prepayment Fee” shall mean a non-refundable fee equal to, in connection with
Mezzanine Borrower’s payment of the Loan (or any part thereof, to the extent
permitted by the Loan Documents (Mezzanine)) (i) during the first twelve months
of the Extension Term only, the Prepayment Fee shall be calculated by
multiplying (x) 1/12th of the spread over LIBOR at which interest accrues on the
Loan, (y) the number of calendar months remaining until the Maturity Date, and
(z) the outstanding Principal Amount being prepaid. No Prepayment Fee shall be
due during the Initial Term or after March 9, 2008. The Prepayment Fee shall be
payable simultaneously with Mezzanine Borrower’s payment of the Principal
Amount.

“Prepayment Notice” shall have the meaning provided in Section 4(a)(i).

“Principal Amount” shall mean NINETY MILLION DOLLARS ($90,000,000) or so much as
may be outstanding under this Mezzanine Note from time to time.

“Telerate Page 3750” shall mean the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service) or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits.

 

-3-



--------------------------------------------------------------------------------

Section 2. Interest.

a. Prior to the Maturity Date, interest shall accrue on the Principal Amount as
follows:

i. From and including the date hereof to, but not including, September 15, 2006,
at a rate per annum equal to 6.03000%; and

ii. From and including September 15, 2006, and thereafter during each Interest
Period during the term of this Mezzanine Note, at the LIBOR Rate.

b. From and after the Maturity Date and from and after the occurrence and during
the continuance of any Event of Default, interest shall accrue on the Principal
Amount at the Default Rate.

c. Except as expressly set forth in the Mezzanine Loan Agreement to the
contrary, interest shall accrue on all amounts advanced by Mezzanine Lender
pursuant to the Loan Documents (Mezzanine) (other than the Principal Amount,
which shall accrue interest in accordance with clauses a. and b. above) at the
Default Rate.

d. Interest, for any given Interest Period, shall be computed on the Principal
Amount on the basis of a fraction, the denominator of which shall be 360 and the
numerator of which shall be the actual number of days in the relevant Interest
Period.

e. The provisions of this Section 2 are subject in all events to the provisions
of Section 2.2.4 of the Mezzanine Loan Agreement.

Section 3. Payments.

a. On each Payment Date, Mezzanine Borrower shall pay to Mezzanine Lender
interest accruing hereunder during the entire Interest Period in which said
Payment Date occurs.

b. All payments made by Mezzanine Borrower hereunder or under any of the Loan
Documents (Mezzanine) shall be made on or before 12:00 noon New York City time.
Any payments received after such time shall be credited to the next following
Business Day.

c. All amounts advanced by Mezzanine Lender pursuant to the Loan Documents
(Mezzanine), other than the Principal Amount, or other charges provided in the
Loan Documents (Mezzanine), shall be due and payable as provided in the Loan
Documents (Mezzanine). In the event any such advance or charge is not so repaid
by Mezzanine Borrower, Mezzanine Lender may, at its option, first apply any
payments received under this Mezzanine Note to repay such advances, together
with any interest thereon, or other charges as provided in the Loan Documents
(Mezzanine), and the balance, if any, shall be applied in payment of any
installment of interest or principal then due and payable.

d. The entire Principal Amount of this Mezzanine Note, all unpaid accrued
interest, all interest that would accrue on the Principal Amount through the end
of the Interest

 

-4-



--------------------------------------------------------------------------------

Period during which the Maturity Date occurs (even if such period extends beyond
the Maturity Date) and all other fees and sums then payable hereunder or under
the Loan Documents (Mezzanine), including, without limitation the Prepayment
Fee, if applicable (collectively, the “Maturity Date Payment”), shall be due and
payable in full on the Maturity Date.

e. Amounts due on this Mezzanine Note shall be payable, without any
counterclaim, setoff or deduction whatsoever, at the office of Mezzanine Lender
or its agent or designee at the address set forth on the first page of this
Mezzanine Note or at such other plane as Mezzanine Lender or its agent or
designee may from time to time designate in writing.

f. All amounts due under this Mezzanine Note, including, without limitation,
interest and the Principal Amount, shall be due and payable in lawful money of
the United States.

g. To the extent that Mezzanine Borrower makes a payment or Mezzanine Lender
receives any payment or proceeds for Mezzanine Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Mezzanine Borrower hereunder intended
to be satisfied shall be revived and continue as if such payment or proceeds had
not been received by Mezzanine Lender.

Section 4. Prepayments.

a. Voluntary Prepayments. Mezzanine Borrower shall have the right on any Payment
Date to prepay the Principal Amount in whole or in part, upon satisfaction of
the following conditions:

i. Mezzanine Borrower shall provide prior written notice (the “Prepayment
Notice”) to Mezzanine Lender specifying the proposed Payment Date on which the
prepayment is to be made, which date shall be no earlier than thirty (30) days
after the date of such Prepayment Notice (the date of a prepayment pursuant to
this Section 4(a) and Section 4(b) below being the “Prepayment Date”). Any such
Prepayment Notice shall be revocable by Mezzanine Borrower; provided, however,
if Mezzanine Borrower elects to so revoke a Prepayment Notice, Mezzanine
Borrower shall reimburse Mezzanine Lender for the actual out-of-pocket expenses
incurred by Mezzanine Lender in connection with such revocation;

ii. Mezzanine Borrower shall comply with the provisions set forth in
Section 4(c) of this Mezzanine Note; and

iii. No voluntary prepayment shall be permitted on any date other than a Payment
Date.

b. Mandatory Prepayments.

i. On the next occurring Payment Date following the date on which Mezzanine
Borrower actually receives any Proceeds (other than Proceeds with respect to

 

-5-



--------------------------------------------------------------------------------

business interruption insurance maintained pursuant to Section 6.1.4 of the Loan
Agreement (Mortgage)), Mezzanine Borrower shall prepay the outstanding principal
balance of the Mezzanine Note in an amount equal to one hundred percent
(100%) of such Proceeds, but in such event no Prepayment Fee shall be payable;
and

ii. Mezzanine Borrower shall comply with the provisions set forth in
Section 4(c) of this Mezzanine Note.

c. Payments in Connection with a Prepayment.

i. On the date on which a prepayment, voluntary or mandatory, is made under this
Mezzanine Note or as required under the Loan Agreement, Mezzanine Borrower shall
pay to Mezzanine Lender all unpaid interest on the Principal Amount prepaid,
such unpaid interest calculated, (1) in the event prepayment is made from the
fifteenth (15th) day of any calendar month through the ninth (9th) day of the
succeeding calendar month, through the end of the Interest Period during which
such prepayment occurs and (2) in the event such prepayment is made from the
Interest Determination Date in any calendar month through the fourteenth
(14th) day of any calendar month, through the end of the Interest Period next
succeeding the Interest Period in which such prepayment occurs. In either case,
accrued interest shall be calculated as if such Interest Period extends beyond
the date of such prepayment and be calculated as if the Loan has not been
prepaid on such date.

ii. On the Prepayment Date, Mezzanine Borrower shall pay to Mezzanine Lender all
other sums, not including scheduled interest payments but including and not
limited to, the Prepayment Fee, then due under this Note, the Mezzanine Loan
Agreement, the Pledge, and the other Loan Documents (Mezzanine); and

iii. Mezzanine Borrower shall pay all costs and expenses of Mezzanine Lender
incurred in connection with the prepayment (including without limitation, any
costs and expenses associated with a release of the Lien of the related Pledge
as set forth in Section 2.3.3 of the Mezzanine Loan Agreement as well as
reasonable attorneys’ fees and expenses).

Section 5. Extension Option.

a. Extension Option. Subject to the provisions of this Section 5, Mezzanine
Borrower shall have the option (the “Extension Option”), by irrevocable written
notice (the “Extension Notice”) delivered to Mezzanine Lender no later than
thirty (30) days prior to the Initial Maturity Date, to extend the Maturity Date
to September 9, 2008 (the “Extended Maturity Date”). Mezzanine Borrower’s right
to so extend the Maturity Date shall be subject to the satisfaction of the
following conditions precedent prior to the extension hereunder:

i. No Monetary Default or Event of Default shall have occurred and be continuing
both on (A) the date Mezzanine Borrower delivers the Extension Notice, and
(B) on the Initial Maturity Date, the Extended Maturity Date;

 

-6-



--------------------------------------------------------------------------------

ii. Mezzanine Borrower shall obtain and deliver to Mezzanine Lender not later
than one (1) Business Day prior to the first day of the term of the Loan as
extended one or more Extension Interest Rate Cap Agreements from an Acceptable
Counterparty which Extension Interest Rate Cap Agreement(s) shall have a strike
rate equal to the Maximum Pay Rate and shall be effective for the period
commencing on the day immediately following the then applicable Maturity Date
(prior to giving effect to the applicable Extension Option) and ending on the
last day of the Interest Period in which the applicable extended Maturity Date
occurs;

iii. Mezzanine Borrower, shall deliver (or shall commit to deliver within five
(5) Business Days thereafter) a Counterparty Opinion with respect to the
Extension Interest Rate Agreement and the related Acknowledgment;

iv. Mezzanine Borrower, shall pay to Mezzanine Lender an extension fee in the
amount of 0.50% of the Principal Amount; and

v. Mezzanine Borrower, shall deliver to Mezzanine Lender an “Eagle 9” title
policy and comply with all obligations in respect of same, as provided under
Section 5.1.23 of the Mezzanine Loan Agreement.

b. Extension Documentation. As soon as practicable following an extension of the
Maturity Date pursuant to this Section 5, Mezzanine Borrower shall, if requested
by Mezzanine Lender, execute and deliver an amendment of and/or restatement of
the Mezzanine Note and shall, if requested by Mezzanine Lender, enter into such
amendments to the related Loan Documents (Mezzanine) as may be necessary or
appropriate to evidence the extension of the Maturity Date as provided in this
Section 5; provided, however, that no failure by Mezzanine Borrower to enter
into any such amendments and/or restatements shall affect the rights or
obligations of Mezzanine Borrower or Mezzanine Lender with respect to the
extension of the Maturity Date.

Section 6. Miscellaneous.

a. Waiver. Mezzanine Borrower and all endorsers, sureties and guarantors hereby
jointly and severally waive all applicable exemption rights, valuation and
appraisement, presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Mezzanine Note,
and, except as otherwise expressly provided in the Loan Documents (Mezzanine),
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Mezzanine Note. Mezzanine Borrower
and all endorsers, sureties and guarantors consent to any and all extensions of
time, renewals, waivers or modifications that may be granted by Mezzanine Lender
with respect to the payment or other provisions of this Mezzanine Note and to
the release of the collateral securing this Mezzanine Note or any part thereof;
with or without substitution, and agree that additional makers, endorsers,
guarantors or sureties may become parties hereto without notice to them or
affecting their liability under this Mezzanine Note.

b. Non-Recourse. Recourse to the Mezzanine Borrower or any other Person with
respect to any claims arising under or in connection with this Mezzanine Note
shall be

 

-7-



--------------------------------------------------------------------------------

limited to the extent provided in Section 18 of the Mezzanine Loan Agreement and
the terms, covenants and conditions of Section 18 of the Mezzanine Loan
Agreement are hereby incorporated by reference as if fully set forth in this
Mezzanine Note.

c. Mezzanine Note Secured. This Mezzanine Note and all obligations of Mezzanine
Borrower hereunder are secured by the Mezzanine Loan Agreement, the Pledge and
the other Loan Documents (Mezzanine).

d. Notices. Any notice, election, request or demand which by any provision of
this Mezzanine Note is required or permitted to be given or served hereunder
shall be given or served in the manner required for the delivery of notices
pursuant to the Mezzanine Loan. Agreement.

e. Entire Agreement. This Mezzanine Note, together with the other Loan Documents
(Mezzanine), constitutes the entire and final agreement between Mezzanine
Borrower and Mezzanine Lender with respect to the subject matter hereof and
thereof and may only be changed, amended, modified or waived by an instrument in
writing signed by Mezzanine Borrower and Mezzanine Lender.

f. No Waiver. No waiver of any term or condition of this Mezzanine Note, whether
by delay, omission or otherwise, shall be effective unless in writing and signed
by the party sought to be charged, and then such waiver shall be effective only
in the specific instance and for the purpose for which given. No notice to, or
demand on, Mezzanine Borrower shall entitle Mezzanine Borrower to any other or
future notice or demand in the same, similar or other circumstances.

g. Successors and Assigns. This Mezzanine Note shall be binding upon and inure
to the benefit of Mezzanine Borrower and Mezzanine Lender and their respective
successors and permitted assigns. Upon any endorsement, assignment, or other
transfer of this Mezzanine Note by Mezzanine Lender or by operation of law, the
term “Mezzanine Lender” as used herein, shall mean such endorsee, assignee, or
other transferee or successor to Mezzanine Lender then becoming the holder of
this Mezzanine Note. The term “Mezzanine Borrower” as used herein shall include
the respective successors and assigns, legal and personal representatives,
executors, administrators, devisees, legatees and heirs of Mezzanine Borrower,
if any.

h. Captions. All paragraph, section, exhibit and schedule headings and captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Mezzanine Note.

i. Severability. The provisions of this Mezzanine Note are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, and not any other clause or provision of
this Mezzanine Note.

j. GOVERNING LAW. THIS MEZZANINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK

 

-8-



--------------------------------------------------------------------------------

GENERAL OBLIGATIONS LAW. EACH OF MEZZANINE BORROWER AND LENDER AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS MEZZANINE NOTE OR ANY OTHER MEZZANINE LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON MEZZANINE BORROWER
OR LENDER IN THE MANNER AND AT THE ADDRESS SPECIFIED FOR NOTICES IN THE
MEZZANINE LOAN AGREEMENT. EACH OF MEZZANINE BORROWER AND LENDER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

k. JURY TRIAL WAIVER. EACH OF MEZZANINE BORROWER AND LENDER AND ALL PERSONS
CLAIMING BY, THROUGH OR UNDER IT HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS MEZZANINE NOTE, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS MEZZANINE NOTE (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
MEZZANINE BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. MEZZANINE BORROWER
ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE
MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

l. Counterclaims and other Actions. Mezzanine Borrower hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Mezzanine Lender on this Mezzanine Note, any and every right it may
have to (i) interpose any counterclaim therein (other than a counterclaim which
can only be asserted in the suit, action or proceeding brought by Mezzanine
Lender on this Mezzanine Note and cannot be maintained in a separate action) and
(ii) have any such suit, action or proceeding consolidated with any other or
separate suit, action or proceeding.

m. Joint and Several Liability. If Mezzanine Borrower consists of more than one
person, the obligations and liabilities of each such person hereunder and under
the other Loan Documents (Mezzanine) shall be joint and several.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mezzanine Borrower has caused this Mezzanine Note to be
executed and delivered as of the day and year first above written.

 

MEZZANINE BORROWER:

SHR SCOTTSDALE X-1, L.L.C., a Delaware

        limited liability company

By:  

/s/ Ryan M. Bowie

Name:  

Ryan M. Bowie

Title:   Assistant Treasurer

SHR SCOTTSDALE Y-1, L.L.C., a Delaware

        limited liability company

By:  

/s/ Ryan M. Bowie

Name:  

Ryan M. Bowie

Title:   Assistant Treasurer

 

Note Execution